 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe aforesaid Company to recognize or bargain with Construction,Shipyard andGeneral Laborers Local 1207,AFL-CIO,as the representatives of its employees,in violation of Section 8(b) (7) (C)of the Act.CONSTRUCTION,SHIPYARD AND GENERALLABORERSLOCAL 1207, AFL-CIO,Labor Organization.Dated-------------------By-----------------------------------------(Representative)(Title)BUILDING AND CONSTRUCTION TRADESCOUNCIL OF TAMPA,FLORIDA,Agent.Dated-------------------By--------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office,Ross Build-ing, 112 East Cass Street, Tampa 2, Florida, Telephone No. 223-4623, if they haveany question concerning this notice or compliance with its provisions.Tennsco Corp.andStoveMounters'InternationalUnion ofNorth America,AFL-CIO,Local No.160.Case No. 26-CA-1274.March 11, 1963DECISION AND ORDEROn October 1, 1962, Trial Examiner Frederick U. Reel issued bigIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices,and recom-mended that the allegations of the complaint pertaining thereto bedismissed.Exceptions to the Intermediate Report, together with asupporting brief, were filed by the Respondent. The General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, except as indicated below.The Trial Examiner found that Respondent violated Section8(a) (1) by threatening a number of employees, including applicantsfor employment, that it would shut down its plant before recognizinga union, and by otherwise interfering with their Section 7 rights.He141 NLRB No. 21. TENNSCO CORP.297also found that Respondent violated Section 8(a) (3) and(1) by re-fusing to employ two individuals,Greer and Sullivan,for reasonsconnected with their union activities.We agree with these findings,and adopt them.'The Trial Examiner also found that Respondent refused to bargainwith Stove Mounters'International Union of NorthAmerica, AFL-CIO, Local No. 160,the Charging Party,'as representative of its em-ployees at the Dickson plant here involved.However, contrary to theTrial Examiner,we do not believe the record here presented shows thatRespondent unlawfully refused to bargain under Section 8(a) (5) or,alternatively,supports a bargaining order under Section 8(a) (1).In November 1961, Diebold Company, a corporation unrelated toRespondent,shut down its operations at the Dickson plant, solely forfinancial reasons.At the timeof the shutdown,Diebold had acollective-bargaining agreement with the ChargingParty.Thoughthere was no union-security clause in the contract,all employees hadexecuted checkoff designations in favor of the Union.3Shortly thereafter,individuals who were later to form TennscoCorp.,herein called the Respondent,negotiatedto buy theDieboldplant and some of its assets.Tennsco commenced operations Janu-ary 9,1962,with a complement of four employees.Although the Gen-eral Counsel allegedthat theRespondent was the "successor"to Die-bold's operations,and was on that ground compelled to recognize andbargain with the Charging Party, the Trial Examiner found thatTennsco was not the legal successor to Diebold at this operation, andthus was not,under this theory of Section 8 (a) (5), required to bargainwith the Union. No exceptions have been filed to the Trial Examiner'srejection of the successorship theory.The Trial Examiner did find, however, that Respondent refusedto bargain with the Union after it had submitted a formal bargainingrequest on August 2,1962, and on that ground, found that the Respond-ent had committed a violation of Section 8 (a) (5).'As noted above,we are unableto agree with this finding.The statute in pertinent part5states that an employer is underan obligation to bargain collectively with the representative desig-nated by a majority of the employees in an appropriate unit. There,is no direct evidence in the present case that the Union was the repre-sentative of a majority of employees at Respondent'sDickson opera-1For the reasons stated in the dissenting opinion in 1818Plumbing d Heating Co.,138 NLRB 716, Member Rodgers would not grant interest on any backpay these individualsmay beawarded.2 Sometimes referred to hereinafter as the Union.SBefore the series of layoffs preceding the shutdown, Diebold's normal complement was50 to 60 employees.*Two earlier requests by the union president for "meetings," on December 29, 1961,and January 8, 1962, were found by the Trial Examiner not to have constituted demandsfor recognition.No exceptions have been taken to this finding, and we adopt itpro forma.5Sections8(a)(5) and 9(a). 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions.In the absence of direct evidence, the Trial Examiner lookedto indirect evidence of majority, and concluded there was a "continuingpresumption" that the employees of Tennsco-14 of whom, out of 20,had previously been employed by Diebold, and had been union mem-bers there-remained members of the Union while employed by theRespondent.In view of the Trial Examiner's clear finding that Tennsco is notthe "legal successor" to Diebold, we do not believe we are justified inengaging in the "continuing presumption" relied upon by the TrialExaminer. Such a presumption becomes particularly tenuous in thiscase when mirrored against the circumstances that:(a) It was approximately 7 months after commencement of op-erations that the Union made its first effective request for recognition.(b)During these 7 months, the Union made no effort to obtainauthorization cards, or other evidence that a majority of employeesdesired representation by it.(c)The only pertinent evidence seems to indicate to the contrary,that a majority of Respondent's employees werenotmembers of theUnion during their employment with Tennsco.Union records in-troduced into evidence indicate that at no time after January 15,1962,6 did a majority of employees at Tennsco continue to pay duesto the Union. On that date, January 15, only 3 of 6 were dues-payingmembers, by February 5,1962, only 4 of 10 were dues-paying members,and by July 30, 1962, the proportion had decreased to 5 of 20.whileit is true that, in some circumstances, the cessation of employees' duespayments does not constitute evidence of a union's loss of majority,'this has relevance only in cases where a majority has once been demon-strated.In this case, no independent evidence of majority has beenshown, and since no 'cai cccessorship) has been found, the evidencepresented is basically inconsistent with any "presumption" that theUnion represents or ever represented a majority of employees at thisEmployer's operation.88 Early in January 1962, at the commencement of operations,three out of the fournewly hired employees paid dues to the Union,and continued to do so up to the time ofthe hearing.However,these 4 employees did not represent a substantial portion of theRespondent's total complement,which by the date of the hearing, August 15, 1962, hadreached 20.Other employees discontinued their dues payments sometime prior to theiremployment by Tenneco.7,Cf.United StatesGypsum Company,90 NLRB 964.8InMitchell Standard Corporation,140 NLRB 496, which Chairman McCulloch citesfor comparison in his dissent, a Board panel dismissed refusal-to-bargain charges whereitwas found that the new employer's refusal to bargain was in good faithwe do notreach this question in the instant case,as it has not been established that the Union rep-resented the requisite majority of employees, aside from the Employer'sresponseInMitchell,supra,the Board referred to a "presumption of continued union majority status,"which it suggested may have been present in the circumstances of that case.However,inMitchell,there was a finding by the Trial Examiner,not rejected by the Board, thatthe new employer was the "successor"-or at least the "same employing industry"-asthe predecessor employer.The Trial Examiner explicitly rejected both a "successorship"and "same employing industry" finding in the present case; no exceptions have been TENNSCO CORP.299We recognize, of course, that the Section 8(a) (1) violations com-mitted by the Respondent may have interfered with the employees'union adherence or activities.However, Section 8(a) (1) violationsby their nature constitute "interference" with Section 7 activities;they justify a bargaining order only where the union's majority hasonce been established, and where it maythereafterbe said that any lossof majority was caused by the employer's unfair labor practices.'Wecannot, however, on this same basis, presume that the Union's failureto establish a majority at this Employer's operations was due to theunfair labor practices committed, or order the Respondent to bargainwith the Union in the absence of a majority showing at any appropriatetime.We therefore do not adopt the Trial Examiner's alternativeconclusion that a bargaining order is justified to remedy the violationsof Section 8 (a) (1) committed by the Respondent.The Board adopts as its order the Recommended Order of the TrialExaminer, except that sections 1(c) and 2(c) are deleted, in accord-ance with our decision herein.The notice as proposed by the TrialExaminer shall also be revised, so that the last paragraph, requiringthe Respondent to recognize and bargain with the Union, is deleted.CHAIRMAN MCCULLOCH, dissenting in part :I agree that the Respondent violated Section 8 (a) (1) and (3) of theAct.However, for the reasons set forth in the Intermediate Reportof the Trial Examiner, I would also adopt his recommendation thatthe Respondent be required, upon request, to bargain with StoveMounters' Local No. 160.10taken.Moreover,as explained by the Board inMitchell,there was no evidence therethat employees had withdrawn their checkoff authorizationsIn the present case, therecord indicates that a majority of employees did discontinue their dues payments to theUnion.In these circumstances,whatever presumption of continued majority may havebeen present inMitchell-andthe Board there dismissed the complaint-is not presenthere.See,e g., Franks Bros. Company v. N.L R.B.,321 U.S. 702, 702-705 ;Greystone Knit-wear Corp,etat.,136 NLRB 57310 CompareMitchell Standard Corporation,140 NLRB 496.The majority correctlyasserts that in the instant case "a majority of the employees did discontinue their duespayment to the Union."Omitted in this connection is the Trial Examiner's finding thatthe cessation of dues payments"followed Respondent's commission of unfair labor prac-tices, particularly the threat to close the plant rather than recognize the Union "Per-tinent also is the Trial Examiner's additional observation that a union's loss of majorityfollowing such an unfair labor practice(which my colleagues find) is attributable to suchunfair labor practice and that an employer may not be heard to assert a good-faithdoubt of majority where his own unfair labor practices give rise to the doubt and to thepossible loss of majority.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard before Trial Examiner Frederick U. Reel in Dickson, Ten-nessee, on August 15 and 16,1962, pursuant to charges filed May 7, June 21, andAugust 14,1962,a complaint issued June 21, 1962(and amended August 10, 1962,and again at the opening of the hearing),and an answer filed July 2, 1962 (andamended at the opening of the hearing).The basic issues are whether Respondent, 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich since January 1962 has been operating a plant formerly operated by a priorowner under a collective-bargaining contract with the Charging Party (hereinaftercalled the Union), has violated Section 8(a) (1), (3), and (5) of the Act by threaten-ing to close the plant if a union organized it, by refusing to hire employees because oftheir union membership or activities, and by refusing to bargain with the Union.At the conclusion of the hearing General Counsel and Respondent presented shortoral arguments, and thereafter General Counsel and Respondent filed briefs whichhave been thoroughly considered.Upon such consideration, and upon the entirerecord in the case, including my observation of the demeanor of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT; THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and I find that Respondent is a Tennessee corporation en-gaged since January 1962 at Dickson, Tennessee, in the manufacture and sale of metalfile cabinets, lockers, and shelving, and that its direct interstate purchases and its directinterstate sales of goods and materials will each exceed $50,000 per year.The par-ties stipulated and I find that Respondentis engagedin commerce within the meaningof the Act, and that the Union is a labor organization within themeaningof the Act.If.THE ALLEGED UNFAIR LABOR PRACTICESA. Background; the plant's operation under prior owners and its shutdown inNovember 1961In the early 1950's K. F. Cline Company operated a plant at Dickson engaged inmanufacturing lockers, shelving, and cabinets. In 1953 the Union became the certi-fied bargaining representative of the production and maintenance employees at thisplant, and thereafter until the plant closed in November 1961, the Union enjoyed acontractual relationship with the employer.This relationship survived a 1955 trans-action in which the Cline interests were purchased by Diebold Company, which con-tinued the Dickson operation in the name of "K. F. Cline Company, a subsidiary ofDiebold Company."At this time Diebold sent to Tennessee one Elwin Liebtag, anaccountant, who became general manager of the Dickson plant under the Dieboldregime.In the spring of 1961 the contract between the Union and Cline-Diebold was aboutto expire and was renewed.At that time the employer made it clear that businessconditions might force a termination of the Dickson operation during the life of therenewed contract.The prediction was realized; by October a cutback from the nor-mal working force of 50 to 60 employees had been effected, and by November 30,1961, the entire plant was shut down, and some of the machinery had been shipped toanother Diebold plant.Although certain Tennessee interests had obtained an optionto purchase the plant early in November, by the end of the month this option hadlapsed.The contracts between Cline-Diebold and the Union had not contained any provi-sion requiring union membership as a condition of employment; such clause is per-missible under Tennessee's right-to-work law.The contracts had provided, however,that upon receiving proper authorization from the individual employees, the employerwould check off union dues. Such voluntary checkoff authorizations had regularlybeen executed by every member of the bargaining unit for several years and conse-quently the employer (and Liebtag, the general manager) knew that every employeein the unit was a member of the Union.B. The formation of Respondent and its purchase of the plantLate in November one Lester Speyer, who operated a competing concern inIllinois,became interested in acquiring the Cline-Diebold plant and producingsimilararticlesthere.In early December Speyer took an option to purchase from Cline-Dieboldwhich he exercised in late December.To operate the new plant Speyer formed Re-spondent corporation, becoming the president and sole or principal stockholder.Other officers were a Nashville attorney and Liebtag, who severed his connection withDiebold and remained in Dickson in his former capacity as operating head of theplant.Liebtag, in turn, hired as supervisory personnel for Respondent the samesuperintendent and foremen who filled those jobs prior to the closing of the plantin 1961. TENNSCO CORP.301Respondent, using thesamemachinery formerly used by Cline-Diebold (exceptfor a small group of machines shipped to Ohio at the time of the shutdown) manu-factures products substantially similar to those manufactured by the former occupant,i.e.,metal lockers, shelving, cabinets, and the like.The employeesare using similarskills and performing tasks similar to those performed by employees of Cline-Diebold.Certain aspects of the operation are different from those prevailing under Cline-Diebold; e.g., Liebtag now is responsible only to Speyer instead of to three vice presi-dents; Liebtag helps shape company policy; Respondent does its own printing ofbrochures, etc.; Respondent utilizes different sources of supply, and has some differentcustomers from those dealt with by the prior concern, and has new and different insur-ance coverage.Respondent did not purchase Cline-Diebold's accountsreceivable, and no ordersplaced with Cline-Diebold were filled by Respondent.Cline-Diebold notified itscustomers of the cessation of its operations, and made no mention of any continua-tion or resumption of the business by Respondent.On the contrary, Cline-Dieboldreferred a certain group of its customers to a competitor in Nashville, unconnectedwith Respondent or with Speyer.Raw materials in the plant at the time of theTennsco purchase were removed by the priorowner,Diebold, and shipped to Ohio.C. Respondent's relations with its employees and with the Union1.The employment interviewsAt the time Speyer was engaged in negotiations for the purchase of the businessand the formation of Respondent, he made it clear to Liebtag among others that he(Speyer) would not be interested in consummating the transaction if he would beregarded as a successor to Cline-Diebold and obligated as such to deal with the Union.Speyer was advised by counsel that Tennsco would not be regarded as a successorto Cline-Diebold in the sense that it would be obligated to recognize the Union.When Respondent started operations in January 1962, a number of the formerCline-Diebold employees applied for jobs. In most instances they applied individu-ally, but on at least one occasion several men applied at the same time.The jobapplicants saw Liebtag and his chief subordinate, Plant Superintendent Bowen, whohad held a similar position under Cline-Diebold.What was said at these interviewsis the subject of conflicting testimony.On January 8, 1962, six former employees of Cline-Diebold (Ray Sullivan,Choate, Griffey, Underhill, Meeker, and Pate) went to the plant to seek employment.They spoke to Liebtag in his office, and in the presence of Bowen.According toSullivan, Liebtag in the course of the discussion said that Speyer "would close thedoors before he would recognize the union,or have a union in the Dickson plant."Pate's testimony is that Liebtag said "the new owner definitely didn't intend tohave a union in the shop, that he would close the doors and call it quits."Meekertestified that "Mr. Liebtag stated . . . that the new management said that he wouldnot recognize the union whatsoever, that he would close the doors before he did."Griffey'stestimony attributesto Liebtagthe statementthat he "wouldn't accept aunion,that they would close the doors if theunion camein."Underhill testifiedthat Liebtag told them the "new company" "had operated since the war and beforethe war, and they didn't intend to have a union."Choate testified that Liebtag,speaking of the "new owner," said that "he didn't intend to have a union in theplant, and that he would shut the doors before he had one."Liebtag's version of the conversation was that he told the men "we had nointention of recognizing the union, the former union, that we didn't feel legallyobligated to them."Bowen corroborated Liebtag in this respect.Leibtag expresslydenied telling them men that the new owner "didn't intend to have a union in theDickson plant, and would close the doors of the Dickson plant before he wouldrecognize the union,or something to that effect."In addition to the group which testified as to their meeting with Liebtag onJanuary 8, other employees or applicants for employment testified to similar con-versationswith Liebtag on other occasions.Springer, a former Cline-Dieboldemployee who was hired by Respondent in January 1962, testified that at the timehe was hired Liebtag made it clear that Respondent would close the plant ratherthan recognize the Union.England, like Springer, a Tennsco employee with Cline-Diebold experience, testified that when he was hired early in January 1962, Liebtagtold him the Company "couldn't operate with the union, and . . . wasn't recognizing 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe one we had." Baker, a Cline-Diebold employee who early in January 196Zapplied to Respondent unsuccessfully for work, testified that Liebtag then told him"they wasn't goingto have a union, that this new man hadbeen operating success-fully for a number of years withouta union,and there wouldn't be aunion."WilliamSullivan, a former Cline-Diebold employee who was hired by Respondent in June1962, testified to a conversation with Liebtag in mid-April at which Liebtag said they"wouldn't have aunion,"and also to a February conversation with Plant Super-intendent Bowen, who said the plant "would be nonunion, that the man had boughtthe plant and was operating a plant in Chicago without a union, and had for a numberof years."Starkey, another Cline-Diebold employee hired by Respondent early inJanuary, testified that at his employment interview Liebtag told him "the man whoowned the plant upin Illinoishad operated successfully without a union, and hedidn't think they had to recognize this union."According to Hayes, a former Cline-Diebold employee who applied unsuccessfully for a job with Respondent late in Jan-uary 1962, Plant Superintendent Bowen told him on that occasion that "they werenot going to have any union. That was out." Hamilton, who had never worked forCline-Diebold and was hired by Tennsco in April 1962, testified that in preemploy-ment interviews with Liebtag and Bowen they told him that "they didn't care toomuch about having aunion, that they were doing pretty good as it was."Hamiltonfurther testified that he got the "impression" from his interview with Liebtag thathe would be hired if he "was willing to work nonunion." Liebtag testified that hetold Springer and all the other applicants and employees substantially the same thingwith respect to the Union-namely, that Respondent did not recognize Local 160or feel any legal obligation to do so. Bowen testified that he told William Sullivanand other prospective applicants that the Company was not recognizing the old unionand was operatingon a nonunionbasis.He admitted that he might have stated thatSpeyer, the new owner, "did not have association with a union in another operation."Greer, a former Cline-Diebold employee and secretary-treasurer of the Union,testified that when he unsuccessfully applied for employment in January 1962, Liebtagsaid: "Well, you were one of the better painters that we had, but you being a strongunion man, I just can't use you among the first ones.We are strictlygoingnonunion."He further testified that he returned twice more during January, and Liebtag andBowen both said they could not use him because he was a union man. On cross-examination, Greer testified that it was Liebtag who made the quoted statement, andthat on his second and third visits neither Liebtag nor Bowen had mentioned theUnion, but had said they were not hiring at the time because of lack of orders.Liebtag denied telling Greer that he would not be "one of the first men hired becausehe was a strongunion man."Garton, a Cline-Diebold employee who applied unsuccessfully to Respondent inJanuary 1962, testified that on that occasion Liebtag said:.there was two men that wouldn't go back, that we could operate the plantbetter without them, and one of them was Ray Sullivan [president of the Union].He did not call the otherman'sname.He said thatif a manhad a gripe or acomplaint, he wanted him to take it up with him, and not bringa man downfrom Nashville.He also said that the Company would not operate with theunion, that they had operated successfully, I believe he said in the north some-place, without a union, and would notrecognizethe union.Garton understood the reference to "a man from Nashville" to apply to one Grubbs,international vice president of the Union.Liebtag did not expressly deny Garton'stestimony, except insofar as Liebtag's statement that he told all the applicants thesame thing may be construed as a denial. Liebtag indeed had no independentrecollection of his interviewing Garton, and (at the hearing) was under the mistakenimpression that Garton had been one of the six employees who came as a group tosee him.2.The hiring practicesIn explaining the policy which governed the selection of employees for Respondent,Liebtag and Bowen explained that they desired to acquire the experience of the formerCline-Diebold employees but also to introduce younger men, as the average age ofthe prior employees had been over 40 and "in ten years we would be a group of oldmen ...." Of the 20 men hired by Respondent at the time of the hearing, 14had been employed by Cline-Diebold. Some of that group had at one time heldoffices in the Union. Indeed, the first four men hired were characterized by Liebtag TENNSCO CORP.303as "strong members" of the Union.The following table lists the employees by dateof hire and also indicates their union status as of the date of the hearing:Date hiredNameUnion statusIJan 9,1962-------------------Starkey---------------------Dues paying memberanuary 10--------------------England---------------------Bates------------------------Brunett---------------------Stout-----------------------Do.DoLast dues-December.New manJanuary 15--------------------Crumpler-- ----------------Do.January 17--------------------Springer--------------------Lastdues-December.January 22--------------------Le Comte-------------------Do.February 5--------------------Oliphant--------------------Walker---------------------DoDues paying memberApril 19-----------------------Miller-----------------------Lastdues-January.April 23-----------------------Hamilton-------------------New man.May 1-°----------------------McElhiney-----------------Shelby----------------------Williams--------------------No dues, at least since October.Last dues-February.New manJune 25------------------------Sullivan,Wm---------------Dues paying member.July 2-------------------------Mayberry-------------------New manJuly 23------------------------Ivey------------------------Last dues-May.July 30------------------------Brazzell---------------------Annis-----------------------Last dues-February.New man.-New man" refers to employees not formerly employed by Cline-Diebold.In summary of the foregoing table,of the 20 employees,5 were dues-paying unionmembers at the time of the hearing,and 8 others were paid-up members at the timeRespondentstarted operations,but at varyingtime thereafter had stopped payingdues.(The recordestablishes that after thecheckoff ceasedto operate with theclosing of the plant,the men paid their dues at the union meeting, normally held onthe secondThursday of themonth.)It should alsobe noted thatof thetwo painters employed by Respondent,Springerand Hamilton,the former was employedby Cline-Diebold,and is an experiencedpainter,41 years ofage.Hamilton,age 27, was an inexperienced painter when hewas hired, andat thetime of the hearing was undergoing training at the hands ofSpringer.Greer,an experienced painter,with8 years in the plant under the priorowners, was37 years old.The recorddoes not disclose the ages of the other em-ployees hired by Respondentother than those who appeared as witnesses:Bates, 45;England, 35;WilliamSullivan,37; Starkey, 39.3.Communications between Respondent and the UnionOn December29, 1961,Union PresidentRay Sullivan "asked Mr. Liebtag for ameeting with management."Liebtag agreedto adviseSpeyer ofSullivan's requestbut added that "Speyer hadinformedhim that he had operatedsuccessfully sincethe war withouta union, andhe didn't intend to have one inthe Dicksonplant."On January 8, 1962, when Sullivan andfive otherformer Cline-DieboldemployeesinterviewedLiebtag as describedabove, Sullivan again asked if he could see Speyer.Liebtag toldSullivan thatSpeyer had said "he didn't see thatanythingcould beaccomplished in such a meeting,"but that Speyer wouldmeet with Sullivan whenand if Speyer had time.According to the testimonyof Sullivan and Pate,Liebtagindicated his belief that a meetingwith Speyerwould be pointless as Speyer wouldnot have a union in theshop.Liebtag, however,did adviseSpeyerof Sullivan'srequest for aninterview, and Speyermade a bonafide but fruitlesseffort to reachSullivanby telephone 2 days later.On August 2, 1962, afterthe filingof pleadingsin this proceeding,the Union senta formal written bargainingrequest to the Company,claiming to represent a majorityof the employees.Company counsel repliedon August7, expressinga doubt oftheUnion'smajority and suggestingthat theUnion seek an election.An earliercompany attempt to secure an election had failed;the Company's petition mailed 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Board's Regional Office on June 19, 1962,was dismissed the following daybecause of the pendency of this proceeding.In that petition the Company statedthaton May 7, 1962,the Union had claimed recognition.D. Concluding findings1.As to Section 8(a) (1):I find that Liebtag on several occasions told applicantsfor employment that Respondent would shut down the plant if required to deal witha union.In other words,in this respect I credit several of the witnesses called byGeneral Counsel and discredit Liebtag's denial.I am moved to this resolution ofthe conflicting testimony by the following considerations:(a) Liebtag'sdemeanoron the witness stand,and the contrast between his ability to recall with considerableclarity details which occurred long prior to these interviews and his vague and onoccasion inaccurate recollection of the employment interviews themselves;the de-meanor of the employee witnesses gave me no reason to doubt their veracity. (b)Liebtag's knowledge that Speyer had expressed precisely the sentiment which theemployee witnesses testified Liebtag attributed to Speyer,namely a disinclinationto operate if the Union were in the picture.(c)The employees'attributing toLiebtag in the same conversation the statement that Speyer had operated nonunionin Illinois,a fact of which the Dickson employees would in all probability be unwareunlesstheylearned it in this context from Liebtag(although some may have learnedit from Bowen).(d) The testimony of Springer,attributing to Liebtag the state-ment in question,for Springer was a disinterested witness, a present employee ofRespondent,and no longer a member of the Union.Based on the credited testimony in this respect of Ray Sullivan,Pate,Griffey,Meeker, Springer, and Choate, I find that Liebtag on at least two occasions toldprospective or future employees that Respondent would close the plant rather thandeal with the Union. Such a threat is plainly violative of Section 8 (a) (1).I further find that, in the context in which they were made, the following statementsviolated Section 8(a) (1) : Liebtag's statement to Baker that there would be no unionin the shop,Bowen's and Liebtag's statements to William Sullivan that they "wouldn'thave a union"and "would be non-union,"and Bowen's statement to Hayes that "theywere not going to have any union.That was out." In each case the statement madeto an applicant for employment or an employee newly hired tends to interfere withhis exercise of his Section 7 right to form, join, or assist a labor organization.2.As to Section 8(a)(3):General Counsel urges that Respondent discriminatedagainst the former Cline-Diebold employees insofar as it hired other employees intheir stead, and that such discrimination was based on union membership or activity.General Counsel further urges that the record establishes particular discriminationagainst Greer and Ray Sullivan because of their union activity.I find no merit in the claim of general discrimination.Respondent was under noduty to hire any particular employee or group of employees. Its sole duty in thisrespect under the Act was not to discriminate against any applicant because of hisunion membership or activities.Having included 14 present or past union membersin its group of 20 employees,Respondent is not vulnerable to a charge of massdiscrimination based on mere numbers.To be sure,ordinarily"seasoned men arebetter than green hands"(N.L.R.B. v. Remington Rand,Inc., 94 F. 2d 862, 872(C.A. 2), cert. denied 304 U.S. 576, 585), but with one exception discussed below,General Counsel did not even establish that the new men were "green hands." Theburden of showing the violation rests on General Counsel.In a proper case thisburden may be met by showing the hiring of a disproportionate number of nonunionemployees,but here, where no such showing is made, I am compelled to dismissfor want of proof the general allegation of mass discrimination.The case stands otherwise as to Ray Sullivan.Classified as a spotwelder operatorand capable of performing many jobs, Sullivan was the president of the Union atthe time Respondent started operations.I credit the testimony of Garton,quotedabove,that Liebtag coupled his expressed determination not to employ Sullivan withadverse comments about employees with"a gripe" bringing"a man down from Nash-ville" (an apparent reference to the Union's international vice president) and withthe statement that the Respondent would operate on a nonunion basis. In the contextof other remarks indicating an antiunion attitude,the singling out of the Union's presi-dent for nonreemployment may fairly be found to reflect a determination not to hirehim because of his leadership of the Union.I find, therefore,that Respondent inviolation of Section 8(a) (1) and(3) of the Act discriminated against Ray Sullivanas an applicant for employment on and after January 8,1962, the date of hisapplication.AlthoughI have found that General Counsel failed to sustain his burden of proofwith respect to a general claim of discrimination,with respect to one job-that TENNSCO CORP.305filled by Hamilton-the proof goes beyond a mere showing that Respondent hiredan "outsider."Hamilton was hired in April as a painter, but the record establishesthat he was inexperienced, and that as late as August, Springer was still training him.The record further establishes that of the former Cline-Diebold employees, four werepainters-Springer, Greer, Baker, and McCord.Respondent hired Springer in Janu-ary 1962.Of the others, Greer at least had made repeated personal applications forwork, and Greer, Baker, and perhaps McCord were embraced in a mass applicationwhich Sullivan and Greer submitted by mail on March 19 on behalf of all the unionofficers and members.'Moreover, Greer was only 37 years old, not a disqualifyingage whether considered in comparison with others hired by Respondent (includingthe 41-year-old Springer), or in the light of Respondent's concern not to have a crewof "old" men in 10 years. The ages of Baker and McCord are not disclosed by therecord.I find, on a consideration of the facts set forth above, that General Counsel sus-tained his burden of establishing discrimination in the hiring of Hamilton rather thanGreer.Liebtag himself, when Cline-Diebold shut down late in November, hadstated to Greer and employee Alton Hayes (according to their testimony, which Icredit over Liebtag's rather qualified denial) that he thought a new owner wouldrehire the former employees "because it would be foolish to go out on the streetand hire new men who didn't have any experience." The difference between Hamil-ton's case and that of the other five men is that here the record affirmatively establishesHamilton's lack of qualifications, whereas in the other cases any finding to that effectwould be based on pure speculation.Moreover, the explanation offered by Respond-ent-a desire to leaven experience with youth so as not to have an "old" staff in 10years-may or may not have substance in the other five cases, but has none inHamilton'scasein view of the availability of the 37-year-old Greer.In making this finding I am not relying on Greer's testimony as to his interviewwith Liebtag early in January, for I credit Liebtag's denial of the remark attributedto him that Greer because of his prominence in the Union would not be among thefirst to be hired.This is not to be construed as a finding that Greer deliberately liedon the witness stand, for as I view the matter Greer understood the antiunion remarksof Liebtag and Bowenas anindication that because of his role as union secretarythey would view his job application unsympathetically.By the time of the hearingmany months later this may well have ripened into a conviction on Greer's partthat Liebtag made explicit what had at most been implicit. SeeSears, Roebuck andCompany,123 NLRB 1236 at 1240.In sum, I find that the hiring of Hamilton differs from the other five "new" hiringsin that in this instance General Counsel established the lack of qualifications of theman hired and the absence of a significant age barrier to the hiring of the formeremployee.When an employer, guilty of union animus which led him into otherviolations of the Act including discrimination against the union president, hires aninexperienced painter who requires more than 4 months' training on the job, in pref-erence to a man only 37 years old with 8 or more years' experience, who was sec-retary of the Union, it seems reasonable to infer that the preference for the "greenhand" over the "seasoned" man(RemingtonRand,supra)isattributable to thelatter's union activity .2Itmay well be thatin passingover Greer in favor of Springer in January 1962,Respondent was motivated by Greer's prominence in the Union.Certainly the agefactor does not explain the hiring of the elder man, who was well below Greer onthe old seniority roster.But the record is silent as to their comparative abilities,and the General Counsel did not urge that the hiring of Springer was the result ofdiscrimination against Greer. I therefore find on this record that the discriminationagainst Greer occurred in April, not in January.3.As to Section 8(a) (5):In urging that Respondent unlawfully refused to bargainwith the Union, General Counsel advances as one theory the contention that Re-'McCord hadpaid no dues sinceNovember.The copy of the letter introduced in evi-dence bears the year 1961, an obvious typographical error'It should be notedthat Respondentin hiring Hamilton may have discriminatorilypassedover not only Greerbut alsoMcCord and Baker. The record is silent as to theirages, and vague as to their availability. I therefore find discrimination in this instanceonly as to Greer. It shouldalso be notedthat Greer's name was added to the charge andcomplaintby amendments inAugust 1962.As I find the discrimination against himoccurredwith the hiringofHamiltoninApril, the amendment was well within the6-monthlimitations period.Aside from that, amendments were unnecessary to encompassGreer'scase.N.L R.B. v. UnitedStates GypsumCompany,206 F 2d 410, 412 (C A5) ;N.L R.B. v.Clay M.Bishop et al, d/b/a New HydenCoalCo , 228 F 2d 68, 71-72 (CA6), 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent was bound to recognize the Union because Respondent was a successor toCline-Diebold in the sense that the "employing industry"remained the same. Ireject this theory as unsupported by the record.Cline-Diebold had completely shutdown; its employees were unemployed as of December 1, 1961;as of that date, noplans existed for any further operation of the plant,and it was the purest coincidencethat the next occupant of the plant produced items similar to those manufactured byCline-Diebold.Respondent did not succeed to the "business"of Cline-Diebold, pur-chased no accounts receivable,and had different sources of supply.The cases inthis area generally turn on matters of degree(compare the decisions of the FifthCircuit inN.L.R.B. v. Alamo White Truck Service, Inc., 273 F.2d 238, and inN.L.R.B. v. Auto Ventshade, Inc.,276 F. 2d 303), but on this record I find thescale tipping heavily against application of the "employing industry" concept.SeeDiamond National Corporation,133 NLRB 268;Piasecki Aircraft Corporation v.N.L.R.B.,280 F. 2d 575, 586, 589, 592 (C.A. 3), cert. denied 364 U.S. 933.The case stands quite otherwise on the General Counsel'salternative theoriesthat Respondent cannot be heard to assert a good-faith doubt of the Union's ma-jority status and that in any event a bargaining order should issue to remedy Re-spondent's violations of Section 8(a)(1) of the Act.According to Liebtag'sown testimony,of the first five employees hired in Jan-uary, he knew that four were "strong members" of the Union.Of the 15 employeeshired since that time, 10 were known to Liebtag as having been union membersduring their employment with Cline-Diebold,for he knew that they had executedvoluntary checkoff authorizations.Under the settled principle that, in the absenceof evidence to the contrary,a state of affairs once shown to exist is presumed tocontinue,the presumption arises that the majority of Respondent's employees wereunion adherents at the time they were hired,and that Liebtag was aware of that fact.This presumption finds further support in the evidence which establishes that withone exception(Clarence McElhiney)those employees had paid union dues throughDecember, although all of them were not employed by Cline-Diebold in that month,and several had been laid off for 2 months at that time.The presumption that the majority of the employees were union members, andwere known as such to Liebtag, is not based on any finding of "successorship," al-though some of the considerations which underlie the "successorship"concept aresimilar to those giving rise to the presumption here. If the employees'union mem-bership during their Cline-Diebold employment had been contractually required, orif the extent of such membership had been unknown,or if the Union'smajority hadbeen tenuous, the presumption might not arise in this case, and my rejection of the"successorship" argument would end the matter. But in this case Respondent, thoughnot bound as a successor to Cline-Diebold,is bound by the law to recognize a unionenjoying majority status, at least in the absence of a good-faith doubt of such status.And Liebtag, the responsible company official on the scene, had personal knowledgethat the great majority of the employees had been union adherents.He knew, too,that the work processes and the supervision had undergone no appreciable change,and nothing in the record suggests that the substitution of an absentee Illinois ownerfor one based in Ohio had any legitimate impact on the employees'adherence totheUnion.Given the presumption that the Union continued to command the support ofthose who had been paying dues by voluntary checkoff, we next turn to see if therecord contains evidence rebutting this presumption.Although Respondent in itsanswer to the complaint and in its counsel's letter of August 7, 1962, expresses adoubt of this majority, nothing in the testimony of Liebtag or of any other witnessexpresses any such doubt or any reason or basis for such doubt.The union duesbook, introduced in evidence by General Counsel, does suggest a possible loss ofmajority, for as the table,supra,shows, only 5 of the 20 employees are still dues-paying members.Of the remaining 15 employees,8who had paid dues as late asDecember 1961, stopped paying in some subsequent month. But, assumingarguendothat the cessation of dues payments would ordinarily rebut the presumption of con-tinued adherence,itdoes not do so in this case because it followed Respondent'scommission of unfair labor practices,particularly the threat to close the plantrather than recognize the Union.Under settled law a union's loss of support fol-lowing such an unfair labor practice is attributable to the unfair labor practices,and must be disregarded in determining majority status.Equally well settled is thecorollary that an employer may not be heard to assert a good-faith doubt of majoritywhere his own unfair labor practices give rise to the doubt and to the possible lossof majority.These settled propositions,to be sure,have been laid down in caseswhere the employees making up the majority and affected by the coercive statementswere actually employed at the time of the illegal utterance.But the logic and the TENNSCO CORP.307equitable principles underlying the propositions are equally applicable here, althoughthe employeesin questionwere merely applicants for employment at the time.Stated otherwise, the Employer's repeated threat in early January that he wouldclose the plant rather than deal with a union had the same impact on the unionmembership of applicants or prospective employees that it would have had on exist-ing employees.This is particularly true here, where the applicants in question arenot "at large" but are a restricted group composed of persons who recently workedin this plant, and where the Employer's unlawful threat is uttered to several suchpersons, including union leaders. In these circumstances I find that assuming theeight employees who stopped paying union dues in January 1962, or thereafter there-by indicated a desire to forsake the Union, such a loss of adherents does not affectthe Union's majority in the eyes of the law, and can give rise to no good-faith doubtof majority by Respondent because it is attributable to Respondent's unfair laborpractice .3At all times since Respondent started operations, therefore, the Union was thedejurerepresentative of a majority of the production and maintenance employees,4and entitled to recognition as such upon request. I find no bargaining request wasmade until the Union's letter of August 2, 1962, for Sullivan's effort to interviewSpeyer, at which interview Sullivan might have intended to make such a request,proved abortive through no fault on Speyer's part.The letter of August 2 is anunequivocal bargaining request, and the response of company counsel on August 7is an unequivocal refusal, based on an asserted doubt of majority.As previouslydeveloped, an employer may not be heard to assert a goodfaith doubt of majoritywhere any lack of majority is attributable to his own unfair labor practices. Itherefore find that Respondent was under a duty to recognize the Union as of Au-gust 7, 1962, and that the refusal to recognize at that time violated the Act.The refusal to bargain just found occurred alter the basic pleadings were on filein this case. It is nonetheless plainly cognizable underNational Licorice Companyv.N.L.R.B.,309 U S. 350, 357, 369;N L.R.B. v. Fant Milling Company,360 U.S301, 306-309.Even if it were not, under the circumstances here presented, andparticularly in the light of Liebtag's remark to several employees or applicants thatRespondent would close the plant rather than deal with the Union, I should andRespondent guilty of an anticipatory refusal to bargain.A request to bargain waspalpably futile in the light of Liebtag's anticipatory refusal.The law does not requirea useless act, and Respondent having told the union offcc rs that it would neverrecognize or bargain with the Union, could not avoid the charge of "refusal tobargain" merely because the Union did not make the patently futile request.Cf.Williston on Contracts, Third Edition, Section 699.Finally, even assuming that no bargaining request had been made, a bargainingorder would be appropriate to remedy the violation of Section 8(a)(1). SeeGrey-stone Knitwear Corp.,136 NLRB 573, and the last six cases cited at footnote 4 thereof.Particularly relevant here isPiasecki Aircraft Corporation v. N.L.R.B.,280 F. 2d 575,590-592 (C.A. 3), cert. denied, 364 U.S. 933, where the court enforced a Board orderdirecting Piasecki to bargain witha union aspart of a remedy for Piasecki's dis-criminatory refusal to hire union members employed by Bellanca, a prior employerat the Piasecki premises.This case differs fromPiaseckiin that here the Employerhired the former employees but only after engaging in unfair labor practices calcu-lated to destroy their adherence to the Union.To permit Respondent to avoid itsbargaining obligation because of this distinction would be to permit it to profit byitsown wrong.Finally, it should be noted that inDiamond National Corporation,133 NLRB 268,a case quite similar to that before us, the Board reversing Trial Examiner Heming-way, declined to issue a bargaining order. In that case the Board, in finding that theCompany had acted in good faith in seeking an election, adverted to "the absenceof any unfair labor practices either before or after theinsistenceupon an electionwhich would have made a free election impossible, and which also indicates thatRespondent was not motivated by a desire to gain time in which toundermine3 One of theformerCline-Diebold employeesMcElhiney, had stopped paying dues beforethe unfair labor practice, but eliminating him from the Union's ranks still leaves theUnion with 13 out of 20 Springer testified that his cessation of dues payments was notthe result of Liebtag's statement.Such evidence is of little, if any, value, even as toSpringer (seeN.L.R.B. v. Donnelly Garment Company,330 U S 219, 231), but in anyevent has exclusion from the Union's ranks would not affect its majority status4The parties stipulated that a unit composed of production and maintenanceemployeeswould be anappropriate unit.708-006-64-vol. 141-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union," and also to the fact that the employer there had been bargaining "forother plants which it owns, which indicates no opposition to the collective bargainingprinciple."The obvious distinctions dictate a contrary result here.The complaint alleges and, of course, Respondent freely concedes that it set wagerates and other conditions of employment without bargaining with the Union.Thisunilateral action is part and parcel of Respondent's refusal to recognize the Union,rather than a separate violation.Although Respondent was legally obligated tobargain, it was not bound in any way by the Union's contract with Cline-Diebold,and it remains free to negotiate with the Union, in good faith, over terms and condi-tions of employment. I shall, therefore, not recommend an order directing theCompany to undo the actions unilaterally taken.III.THE REMEDYI shall, of course,recommend that Respondent cease and desist from its unfairlabor practices,bargain with the Union upon request,post appropriate notices, andpreserve and make available appropriate records necessary to effectuate the backpayremedy provided for Greer and Sullivan.Because of the deep-seated hostility whichRespondent betrayed toward the Union,including a threat to close its doors ratherthan deal with the Union,I find that a broad order prohibiting all interference withthe employees'Section 7 rights is appropriate to preclude other invasions thereof.Withrespect to Greer, having found unlawful discrimination against him in thehiring of Hamilton onApril 23, 1962,I shall recommend that Respondent offerhim employment and make him whole for wages lost since that date in accordancewith the formula approvedin F.IF.Woolworth Company,90NLRB289, withinterest computed in the manner and amount prescribed inIsis Plumbing & HeatingCo., 138 NLRB716.With respect to Sullivan,I have found an intent to discriminateagainst him from the time Respondent opened operations,but the record does notdisclose at what point,but for thatdiscrimination,Sullivan would have been hired.Undersettled law an employer violates Section 8(a) (3) and (1) when his discrimi-natory motivationbecomes afactor (not necessarilythesolefactor)in the determi-nation to discharge or not to hire. See, e.g.,N.L.R.B. v. JamestownSterling Corp.,211 F. 2d 725, 726 (C.A.2);N.L.R B.v.MinnesotaMining & ManufacturingCompany,179 F. 2d 323, 327 (C.A.8).In view of the testimony that Sullivan,classified as a spotwelder,had performed many tasks in the shop,I find that thediscrimination against him was an operative factor in his nonhire at leaston April 19,1962, when another former spotwelder was hired,and possibly as early as January 9,1962, when operations commenced.I shall,therefore,recommend an order direct-ing that Sullivan be offered employment and that he be made whole, in accordancewith theWoolworthandIsisformulas,supra,for wages lost because of the discrimi-nation against him, leaving to compliance negotiations or to formalbackpay pro-ceedings the determination of the precise date on which the discrimination againsthim was a factor in his nonhire.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct.2.The Union is a labor organization within the meaning of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, as found above, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1) and Section 2(6) and(7) of the Act.4.By discriminating against E. Ray Sullivan and John T. Greer in denying thememployment because of their union activities, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and (1) and Section 2(6)and (7) of the Act.5.By refusing to bargain with the Union as exclusive bargaining representative ofits production and maintenance employees, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Tennsco Corp., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from-(a)Threatening to close its doors rather than recognize or bargain with a union.(b)Discriminating against, or threatening to discriminate against, any employee TENNSCO CORP.309or applicant for employment because of membership in, or activities on behalf of,Stove Mounters' International Union of North America, AFL-CIO, Local No. 160.(c)Refusing to bargain with said Stove Mounters'Local No. 160, as the exclusiverepresentative of Respondent's employees in the appropriate unit,which comprises allRespondent's production and maintenance employees,excluding guards, professionalemployees,and supervisors as definedin the Act.(d) In any other manner interferring with,restraining,or coercing its employeesin the exercise of rights guaranteed by Section 7 of the Act.2.Takethe following affirmative action necessary to effectuate the policies of theAct:(a)Offer E. Ray Sullivan and John T.Greer positions substantially equivalent tothose each of them filled at the plant prior to their termination in November 1961, andthereafter regard each of them for all intents and purposes as having been employedon the date he would have been hired but for the discrimination against him.(b)Make the aforesaid Sullivan and Greer whole in the manner set forth in thesection of the Intermediate Report entitled"The Remedy"for losses sustained as theresult of the discrimination against them.(c)Upon request,bargain collectively with Stove Mounters'International Unionof North America, AFL-CIO, Local No.160, as the exclusive representative of theemployees in the above-described appropriate unit,with respect to grievances, labordisputes,wages, rates of pay, hours of employment,or other conditions of employ-ment,and embody in a signed agreement any understanding reached.(d) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due E. Ray Sullivan and John T. Greer.(e)Post in its establishment at Dickson,Tennessee,copies of the attached noticemarked "Appendix." 5Copies of said notice,to be furnished by the Regional Direc-tor for the Twenty-sixth Region,shall, after being duly signed by Respondent, beposted for 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to employees customarily are posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced,or covered by anyother material.(f)Notify the Regional Director for the Twenty-sixth Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps Respondent has taken to comply therewith.6' If this Recommended Order should be adopted by the Board,the words"As orderedby" shall be substituted for the words"As recommended by a Trial Examiner" in thenotice.In the further event that the Board'sOrder be enforced by a decree of a UnitedStates Court of Appeals, the words "A Decree of the United States Court of Appeals,Enforcing an Order" shall be inserted immediately following"As ordered by"6 If this Recommended Order should be adopted by the Board,this provision shall bemodified to read: "Notify said Regional Director,inwriting,within 10 days from thedate of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To ALL EMPLOYEESAs recommendedby a TrialExaminer of the National Labor Relations Board,and in order to conduct our labor relations as required by the National Labor Rela-tionsAct, we notifyour employees that:WE WILL NOTclose or threaten to close our plant rather than recognize orbargain with Stove Mounters'InternationalUnion of North America, AFL-CIO, Local No. 160.WE WILL NOTrefuse to hire or otherwise discriminate against any employeebecause of his union membership or activities.WE WILL NOTin any other manner interfere with our employees in the exer-cise of their right to join or assist Stove Mounters' International Union, LocalNo. 160.WE WILL offer immediately to E. Ray Sullivan and John T. Greer jobs com-parable to those they formerly filled in this plant, and give them backpay formoney they lost because of our discriminatory failure to hire them when jobswere available for them.WE recognize Stove Mounters'InternationalUnion, Local No. 160, as therepresentative of our production and maintenance employees.WE WILL bar- 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDgain collectively with that Union,upon its request,with respect towages,hours,and other terms and conditions of employment,and if agreement is reached, signa contract with that Union.TENNSCO CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, 7th Floor,Falls Building,22 N. Front Street, Memphis, Tennessee,Telephone No. Jackson7-5451,if they have any question concerning this notice or compliance with itsprovisions.Local 568, Hotel,Motel &Club Employees Union,AFL-CIOandSydney AxelrodandWarwick Hotel,Inc., Party to a Contract.Case No. 4-CB-800.March 11, 1963DECISION AND ORDEROn October 18, 1962, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and hadnot engaged in others and recommending that it cease and desist fromthe unfair labor practices found and take certain affirmative action,as setforth in the attached Intermediate Report. Thereafter Respond-ent and General Counsel filed exceptions to the Intermediate Reportand briefs in support of their exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, the briefs, and the entire record in thecase and finds merit in General Counsel's exceptions.Accordingly,the Board adopts the Trial Examiner's findings, conclusions, andrecommendations only to the extent that they are consistent with thefollowing.1.General Counsel alleged in his complaint that Respondent causedhotels in the Philadelphia area to refuse to employ Sydney Axelrodas anextra banquet waiter in violation of Section 8 (b) (2) of the Actby virtue of an unlawful arrangement, understanding, and practicebetween Respondent and the hotels requiring that such waiters bereferred to jobs or cleared for employment by Respondent as a condi-tion of employment, and the refusal of Respondent either to referAxelrod to jobs or approve his employment by the hotels. The TrialExaminerrejected this allegation and found that, although the hotelsdid generally use Respondent's facilities for recruiting extra banquet141 NLRB No. 29.